Citation Nr: 1209327	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with Barrett's esophagus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD, and from a November 2009 rating decision that granted service connection for GERD with Barrett's esophagus, rated 0 percent, effective January 13, 2009 (date of claim).  In February 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In December 2011, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In September 2011 to December 2011, additional evidence/argument was received from the Veteran.  At the December 2011 videoconference hearing, he indicated that such additional evidence/argument was being submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration.  

As an initial matter, regarding the Veteran's claim of service connection for PTSD, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has recharacterized the issue on appeal accordingly.

A September 2006 rating decision declined to reopen the Veteran's claim of service connection for tinnitus and denied an increased rating for his service-connected bilateral hearing loss.  He initiated an appeal in both matters and perfected an appeal as to the matter of tinnitus.  An April 2008 rating decision granted service connection for tinnitus; consequently, that matter is no longer before the Board.  The Veteran did not perfect an appeal in the matter of service connection for bilateral hearing loss after the January 2008 statement of the case (SOC) was issued; consequently, this matter is not before the Board.  

Finally, a May 2007 rating decision awarded service connection for a chronic left shoulder strain, rated 0 percent, effective January 16, 2007 (date of claim).  The Veteran initiated an appeal as to the rating, but not the effective date assigned.  After he perfected an appeal in this matter, a December 2008 rating decision increased the rating for the left shoulder strain to 20 percent, also effective January 16, 2007.  In a statement received in February 2009, the Veteran indicated that he was satisfied with the 20 percent rating assigned and was withdrawing his appeal in this matter.  Consequently, this matter is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran claims that he suffers from a psychiatric disability, and specifically PTSD, as a result of three different stressor events that occurred while he was in service.  Regarding the first stressor, the Veteran states that while he was serving aboard the USS John F. Kennedy in either May or June 1983, he was trying to help maintain the salinity cells when something went wrong and one of the pipes would not budge.  As a result, he decided to put a pipe wrench on the pipe itself while simultaneously trying to close the valve.  In doing so, the pipe blew apart and a salinity cell flew out of the pipe, narrowly missing him.  He described this experience as a harrowing one, noting that he could have been seriously injured if the salinity cell had hit him.  He also stated that after the pipe blew apart, there was steam and hot water everywhere.  Eventually, an individual the Veteran identifies as Master Chief Moore, managed to turn off the valve.  However, in doing so, he was burned by the steam and hot water.

The RO has attempted to corroborate this stressor by seeking and associating with the record September 1982 and May 1983 to August 1983 deck logs for the USS John F. Kennedy.  [As an incidental matter, the Board notes that in the August 2011 supplemental SOC (SSOC), it was reported that VA had attempted and been unsuccessful in obtaining June to August 1963 deck logs for the USS John F. Kenney.  In multiple statements received thereafter, the Veteran states that VA erred by seeking deck logs for a period of time when he was not aboard the ship.  In this regard, the Board has carefully reviewed the claims file and notes that in December 2008, the RO noted that they had requested deck logs for the wrong year and re-submitted a request for deck logs from June to August 1983.  These records were subsequently secured for the record, and they are also identified in the August 2011 SSOC's list of evidence.  Consequently, the Board finds that no error was committed by the RO in its development for the USS John F. Kennedy's deck logs.]  These records are silent for any mention of the Veteran's claimed stressor events; however, due to the nature of record-keeping on U.S. naval ships, the Board observes that such an incident may not have been recorded in the ship's deck logs.  Therefore, it is not clear that this specific event is capable of corroboration.  Nevertheless, the Board notes that exhaustive efforts are required to corroborate a Veteran's claimed stressor event, and attempts so far have been incomplete.  Specifically, because the Veteran identified an individual who was injured during the course of the claimed event, one possible source of corroboration is to seek (archived) treatment records from the ship's medical facility (sick bay) to determine whether, at any point from May to June 1983, an individual with the last name, Moore, and rank, Master Chief, was treated for burns.

Regarding the Veteran's two other claimed stressors, these occurred while he was stationed aboard the USS Deyo.  In the first instance, there is no specific "event" to corroborate.  Rather, the Veteran notes that the summer of 1981 was a particularly stressful and tense time for those serving on the USS Deyo.  He explained that they were stationed mostly off the waters off of Libya, where two Libyan jets tried to attack their ship, and also patrolled the Persian Gulf.  Later, they traveled to Somalia, which was controlled by war lords at the time, and a contingent of Somalian nationals was granted access to the ship.  No explanation was given for their presence, and servicemen were ordered to stay in the front part of the ship to make sure that no one else came aboard the ship.  Later, the ship tried to seek passage through the Suez Canal, but was unable to do so due to the assassination of Anwar El Sadat, the then president of Egypt.  The Veteran states that for a day and a half, they had nowhere to go, tensions aboard the ship were high, and everyone was in a constant state of readiness until they were able to get through the Suez Canal.  

As for the second stressor that allegedly occurred aboard the USS Deyo, the Veteran states that sometime between December 1981 and February 1982, the ship was stationed in the waters off of El Salvador when they were approached by a Nicaraguan gunboat which wanted to send an official aboard their ship.  He described this situation as very stressful and frightening, and stated that they were in a "cat and mouse" game with the Nicaraguan gunboat.

To corroborate these claimed stressors, the USS Deyo's December 1981 deck logs and command history reports for calendar years 1981 and 1982 were secured and associated with the record.  These show that in June 1981, the ship deployed to the U.S. Naval Station in Rota, Spain.  From there, the ship traveled to Port Said, Egypt; Djibouti, Djibouti; and then Mogadishu, Somalia.  In Somalia, the ship made a port call and hosted a formal dinner onboard for the United States Ambassador to Somalia and the Ambassadors of the Peoples Republic of China, France, and Great Britain.  It also hosted an open house in Somalia, which was attended by the Chief of the Somalian Naval Staff and other international and diplomatic visitors.  After Somalia, the ship traveled through the Persian Gulf, eventually returning to the Suez Canal in October 1981.  The report states that the USS Deyo remained anchored at Port Suez overnight to await October 11 passage in honor of the October 10 funeral for President Sadat of Egypt, and then eventually proceeded into the Mediterranean Sea before arriving in Naples, Italy.  See USS Deyo's 1981 command history report.  They also show that in January 1982, the USS Deyo "departed U.S. Naval Base, Rodman, Panama Canal Zone for Joint Chiefs of Staff Special Operations Jittery Prop in the Pacific Ocean.  [The USS Deyo] conducted these highly sensitive operations through 14 February with virtually no material support."  See USS Deyo's 1982 command history report (emphasis added).  

While these records do not provide insight into the environment and climate aboard the ship during the time periods in question, and do not document an incident with a Nicaraguan gunboat, they do lend some credence to the Veteran's claims in that they corroborate the ship's itinerary during the summer of 1981 and from January to February 1982, as he has described it.  To further support his claim, the Veteran submitted copies of various orders that he received while serving aboard the USS Deyo.  Pertinent orders show that while traveling through the Straits of Hormuz, the sailors were told to expect "an at least daily visit" from a P-3, possibly F-4s, and a "look see" from a SAAM class frigate.  They were further instructed that while they were not restricted from moving around the ship, they were to immediately clear certain areas if they heard a bell or alarm from the gun mounts, missile launchers, or other stations.  It was further noted such armaments would be tested daily and be ready for immediate use, if necessary.  In another order, regarding the ship's schedule, the servicemen were advised that following the assassination of President Sadat, an American carrier battle group was being positioned in the Mediterranean for "contingency operations."  After the USS Deyo's passage through the Suez Canal, it would join the battle group for at least a few days.  Beyond that, it was projected that they might have a port visit in Naples, Italy, but before that, they had to "concentrate on getting through the Suez Canal and back in the Mediterranean."  These orders thus shed some light on the conditions faced by those serving on the USS Deyo during the summer and autumn of 1981.  Likewise, regarding the Nicaraguan gunboat incident, the Veteran submitted a newspaper article dated in February 1982, which discusses the United State's positioning of destroyer ships near El Salvador, and notes that the USS Deyo was stationed "in the Pacific off El Salvador starting sometime in January."  It also states that one source "passed on a report that said the Deyo had been hailed by a gunboat from an unspecified navy, believed to be Nicaraguan, which asked to send an officer aboard, but the request was refused.  A Navy spokesman refused to discuss any details of the Deyo's mission, but [stated] 'at no time did any ship from any foreign navy try to stop' [the Deyo]."  Given the "highly sensitive" operation that was being carried out by the USS Deyo during this period of time, it is not inconceivable that the details of a challenge from a foreign gunboat may have been officially reported in a sanitized manner.

In light of the foregoing, as well as the credible testimony offered at the February 2011 videoconference hearing before the undersigned, the Board finds that his claimed stressors from his service aboard the USS Deyo are corroborated by the record.  It appears, based on the stressor development to date, that corroboration of the full details of these claimed stressors will not be possible; the Board finds no reason to reject the Veteran's accounts.  

As the Veteran's stressors from his service aboard the USS Deyo are (at least partially) corroborated, a VA examination to determine whether such stressors are of sufficient gravity to support a diagnosis of PTSD is now necessary.  See 38 C.F.R. § 3.159(c)(4).  Notably, the private and VA treatment records already of record showing a diagnosis of PTSD base such diagnosis on the "pipe incident" stressor from the Veteran's service aboard the USS John F. Kennedy; a diagnosis of PTSD based on stressors from service aboard the USS Deyo has not yet been given.  

Regarding the matter of the rating for GERD with Barrett's esophagus, the Veteran contends that such disability should be rated under 38 C.F.R. § 4.114 as an ulcer, rather than as a hiatal hernia (38 C.F.R. § 4.114, Diagnostic Code (Code) 7346) or as hypertrophic gastritis (38 C.F.R. § 4.114, Code 7307).  He notes that he was treated for an ulcer in service, and states that that was the disability he claimed when he filed for service connection.

The record reflects that in the Veteran's January 2009 claim for service connection, he stated that he wished to "open a new claim for Barrets [sic] esophagus [and] GERDs" because he had go to the emergency room at Underwood Hospital while he was in the Navy on leave.  In subsequent correspondence received in July 2009, the Veteran indicated that his statement was being offered in support of his "peptic ulcer claim," and stated that in November 1981, he was "treated for a [sic] ulcer while in the navy."  For many years thereafter, he treated his symptoms with over the counter medication, and was now being treated by the VA for GERD.

The Veteran's service treatment records (STRs) show that in December 1981 he presented to sick bay with complaints of a burning stomach for one day.  During this visit, he reported that in November 1981, while on leave, he suffered from similar symptoms and that a civilian doctor had diagnosed peptic ulcer.  No assessment or diagnosis was given on this date, but treatment was provided, and in later reports of medical history (in April 1983 and in September 1983), the Veteran was noted as having had an episode of upper abdominal ulcer pain/borderline peptic ulcer in November/December 1981 without further incident.  November 1981 private treatment records from Underwood Hospital show that he was given a diagnosis of "possible peptic ulcer disease."  

A November 2009 rating decision awarded service connection for "gastroesophageal reflux with Barrett's esophagus also claimed as peptic ulcer."  However, the disability has since then been rated alternatively under 38 U.S.C.A. § 4.114, Codes 7346 or 7307 (without consideration of potential rating under diagnostic codes pertaining to ulcers).  Significantly, on July 2011 VA examination, the examiner stated that the Veteran "in actuality is or should be service connected for ulcer disease and this is what [he] is contenting . . . I am therefore continuing the report as if [he was] applying for an increase in ulcer disease."  He then provided the diagnoses of diffuse mild gastritis and mild antritis.

The Board notes that symptoms from disabilities of the digestive system, such as ulcers, GERD, Barrett's esophagus, gastritis, and antritis frequently overlap.  Given the possibility that some of the symptoms from the foregoing disabilities may or may not be disassociated from each other, the matter of what is service-connected must be resolved prior to determining the proper rating for the Veteran's disability.  Specifically, if it is determined that the Veteran is not service-connected for an ulcer, such claim must be adjudicated and addressed prior to any adjudication of Veteran's claim for an increased rating for GERD and Barrett's esophagus.

Accordingly, the case is REMANDED for the following:

1. 	Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran proper notice under the Veterans Claims Assistance Act of 2000, and provide him and his representative the opportunity to respond.
2. 	The RO must arrange for exhaustive development to verify the Veteran's stressor event that he claims occurred while serving aboard the USS John F. Kennedy (i.e., a pipe bursting, which sent a salient cell flying across the room, caused the room to overflow with steam and hot water, and resulted in an individual being burned).  Specifically, the RO should attempt to locate the May to June 1983 medical records for USS John F. Kennedy's medical facility (sick bay) to determine whether an individual identified as Master Chief Moore was treated there for burns.

The development for this event should be pursued to its logical conclusion (to the point that it is determined that any further development would not be feasible).  If this stressor event cannot be verified, the Veteran should be so notified and the scope of the development should be noted for the record.

3. 	The RO should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether or not he has PTSD based on a corroborated stressor event(s) in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination, and the examiner should be advised by the RO as to what specific stressor events in service have been verified (including, at least, the events the Veteran reports occurred while he was on the U.S.S. Deyo).  Following an examination of the Veteran, review of pertinent medical history, and with consideration of sound medical principles, the examiner should identify (by diagnosis) each of the Veteran's current psychiatric disability entities, specifically indicating whether or not he has PTSD in accordance with DSM-IV based on the corroborated stressor events in service, and offer an opinion (as to each diagnosis) whether such is related to the Veteran's service/ events therein.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  The examiner should also indicate whether or not any diagnosed psychiatric disorder other than PTSD is related to the Veteran's service.  The examiner must explain the rationale for all opinions/ conclusions.

4. 	Regarding the Veteran's claim for an increased rating, the RO should review the claims file in its entirety and resolve/clarify the matter of what is service connected (i.e., whether the Veteran's service connected GERD with Barrett's esophagus includes ulcer disease), and rate the disability accordingly.  If it is determined that the already service-connected disability entity does not encompass the Veteran's ulcer, then a claim of service connection for ulcer disease should be adjudicated prior to a readjudication of the increased rating claim on appeal.

5. 	The RO should then review the file and re-adjudicate the claims (to encompass, in accordance with Clemons, the matter of service connection for a psychiatric disability other than PTSD, unless the Veteran specifies he is not pursuing such a claim).  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

